Per Curiam.
Respondent maintained an office for the practice of law in Washington, D.C., where she was admitted to the bar in 1979. She was admitted to practice by this Court in 1984.
By order of the District of Columbia Court of Appeals dated *1140July 11, 2013, respondent was suspended from the practice of law for two years. According to the decision of the District of Columbia Court of Appeals, respondent engaged in professional misconduct in violation of various District of Columbia Rules of Professional Conduct by negligently and incompetently handling two guardianship appointments, and she was deliberately dishonest in her testimony before the hearing committee investigating the complaints against her.
As a result of the discipline imposed in the District of Columbia, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). We grant the unopposed motion and further conclude that, under the circumstances presented, respondent should be suspended from the practice of law for a period of two years.
Rose, J.P, Stein, McCarthy and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of two years, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).